 


110 HR 2859 IH: Prepare All Kids Act of 2007
U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2859 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2007 
Mrs. Maloney of New York (for herself, Mr. Hinchey, and Ms. Schwartz) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To assist States in making voluntary high quality full-day prekindergarten programs available and economically affordable for the families of all children for at least 1 year preceding kindergarten. 
 
 
1.Short titleThis Act may be cited as the Prepare All Kids Act of 2007. 
2.High quality full-day prekindergarten programsChapter 8 of subtitle A of title VI of the Omnibus Budget Reconciliation Act of 1981 (Public Law 97–35; 95 Stat. 357) is amended by inserting after subchapter C the following: 
 
DHigh Quality Full-Day Prekindergarten Programs 
661.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)Investments in children and early education should be a national priority. 
(2)The cost of high quality preschool is prohibitive for poor families and is a significant financial strain for many working- and middle-class families. 
(3)State-funded preschool is the most rapidly expanding segment of the United States educational system, but in many States a lack of stable funding poses an enormous threat to the provision or continuation of high quality preschool. 
(4)The provision of high quality prekindergarten is a cost-effective investment for children and for the Nation. Research shows that for every $1 invested in high quality early childhood programs, taxpayers save more than $17 in crime, welfare, education, and other costs. 
(5)Fewer than half the Nation’s poor preschool-age children attend preschool. The result is a significant preparation gap between poor and middle-class children and between minority and white children. 
(6)High quality early education increases academic success for schoolchildren who received that education by— 
(A)increasing high school graduation rates; 
(B)improving children’s performance on standardized tests; 
(C)reducing grade repetition; and 
(D)reducing the number of children placed in special education. 
(7)High quality early education promotes responsible behavior by teens and adults who received that education by— 
(A)reducing crime, delinquency, and unhealthy behaviors such as smoking and drug use; 
(B)lowering rates of teen pregnancy; 
(C)leading to greater employment and higher wages for adults; and 
(D)contributing to more stable families. 
(b)PurposeThe purpose of this Act is to assist States in— 
(1)making voluntary high quality full-day prekindergarten programs available and economically affordable for the families of all children for at least 1 year preceding kindergarten; and 
(2)making the prekindergarten programs available to a target population of children from families with incomes at or below 200 percent of the poverty line, for whom the prekindergarten programs will be free of charge. 
662.Definitions 
(a)In this Act: 
(1)Full-dayThe term full-day, used with respect to a program, means a program with a minimum of a 6-hour schedule per day. 
(2)Poverty lineThe term poverty line has the meaning given the term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) and includes any revision required by that section. 
(3)PrekindergartenThe term prekindergarten means a program that— 
(A)serves children who are ages 3 through 5; 
(B)supports children’s cognitive, social, emotional, and physical development and approaches to learning; and 
(C)helps prepare children for a successful transition to kindergarten. 
(4)Prekindergarten teacherThe term prekindergarten teacher means an individual who— 
(A)has a bachelor of arts degree with a specialization in early childhood education or early childhood development; or 
(B)during the 6-year period following the first date on which the individual is employed as such a teacher under this Act, is working toward that degree. 
(5)Qualified prekindergarten providerThe term qualified prekindergarten provider includes a provider of a prekindergarten program, a Head Start agency, a provider of a child care program, a school, and a for-profit or nonprofit organization that— 
(A)is in existence on the date of the qualification determination; and 
(B)has met applicable requirements under State or local law that are designed to protect the health and safety of children and that are applicable to child care providers. 
(6)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
663.Program authorization 
(a)Prekindergarten incentive fundThe Secretary, in collaboration and consultation with the Secretary of Education, shall create a Prekindergarten Incentive Fund, to be administered by the Secretary of Health and Human Services. 
(b)GrantsIn administering the Fund, the Secretary shall award grants to eligible States, to pay for the Federal share of the cost of awarding subgrants to qualified prekindergarten providers to establish, expand, or enhance voluntary high quality full-day prekindergarten programs. 
664.State applications and requirements 
(a)Designated state agencyTo be eligible to receive a grant under this Act, a State shall designate a State agency to administer the State program of assistance for prekindergarten programs funded through the grant, including receiving and administering funds and monitoring the programs. 
(b)State applicationIn order for a State to be eligible to receive a grant under this Act, the designated State agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including— 
(1)an assurance that, for prekindergarten programs funded through the grant, the State will ensure that the qualified prekindergarten providers target children from families with incomes at or below 200 percent of the poverty line, and provide prekindergarten programs to children from those families free of charge; 
(2)an assurance that the State will award subgrants for prekindergarten programs that are sufficient to provide a high quality prekindergarten experience; 
(3)an assurance that not less than 25 percent of the qualified prekindergarten providers receiving such subgrants will be providers of community-based programs; 
(4)a description of the number of children in the State who are eligible for the prekindergarten programs and the needs that will be served through the prekindergarten programs; 
(5)a description of how the State will ensure that the subgrants are awarded to a wide range of types of qualified prekindergarten providers; 
(6)a description of how the designated State agency will collaborate and coordinate activities with State-funded providers of prekindergarten programs, providers of federally funded programs such as Head Start agencies, local educational agencies, and child care providers; 
(7)a description of how the State will ensure, through a monitoring process, that qualified prekindergarten providers receiving the subgrants continue to place priority on the target population of children described in paragraph (1), provide programs that meet the standards of high quality early education, and use funds appropriately; 
(8)a description of how the State will meet the needs of working parents; and 
(9)a description of how the State will assist in providing professional development assistance to prekindergarten teachers and teacher aides. 
(c)Federal shareThe Federal share of the cost described in section 663(b) shall be 50 percent. The State shall provide the non-Federal share of the cost in cash. 
(d)Supplementary Federal fundingFunds made available under this Act may be used only to supplement and not supplant other Federal, State, local, or private funds that would, in the absence of the funds made available under this Act, be made available for early childhood programs. 
(e)Maintenance of effortA State that receives a grant under this Act for a fiscal year shall maintain the expenditures of the State for early childhood programs at a level not less than the level of such expenditures of the State for the preceding fiscal year. 
665.State set asides and expenditures 
(a)Infant and toddler set asideNotwithstanding sections 662 and 663, a State shall set aside not less than 10 percent of the funds made available through a grant awarded under this Act for the purpose of funding high quality early childhood development programs for children who are ages 0 through 3. Funds made available under this subsection may also be used for professional development for teachers and teacher aides in classrooms for children who are ages 0 through 3. 
(b)Extended day and extended year set asideNotwithstanding section 663, a State shall set aside not less than 10 percent of the funds made available through a grant awarded under this Act for the purpose of extending the hours of early childhood programs to create extended day and extended year programs. 
(c)Administrative expensesNot more than 5 percent of the funds made available through such a grant may be used for administrative expenses, including monitoring. 
666.Local applicationsTo be eligible to receive a subgrant under this Act, a qualified prekindergarten provider shall submit an application to the designated State agency at such time, in such manner, and containing such information as the agency may reasonably require, including— 
(1)a description of how the qualified prekindergarten provider will meet the diverse needs of children in the community to be served, including children with disabilities, whose native language is not English, or with other special needs, children in the State foster care system, and homeless children; 
(2)a description of how the qualified prekindergarten provider will serve eligible children who are not served through similar services or programs; 
(3)a description of a plan for involving families in the prekindergarten program; 
(4)a description of how children in the prekindergarten program, and their parents and families, will receive assistance through supportive services provided within the community; 
(5)a description of how the qualified prekindergarten provider collaborates with providers of other programs serving children and families, including Head Start agencies, providers of child care programs, and local educational agencies, to meet the needs of children, families, and working families, as appropriate; and 
(6)a description of how the qualified prekindergarten provider will collaborate with local educational agencies to ensure a smooth transition for participating students from the prekindergarten program to kindergarten and early elementary education. 
667.Local prekindergarten program requirements 
(a)Mandatory uses of fundsA qualified prekindergarten provider that receives a subgrant under this Act shall use funds received through the grant to establish, expand, or enhance prekindergarten programs for children who are ages 3 through 5, including— 
(1)providing a prekindergarten program that supports children’s cognitive, social, emotional, and physical development and approaches to learning, and helps prepare children for a successful transition to kindergarten; 
(2)purchasing educational equipment, including educational materials, necessary to provide a high quality prekindergarten program; and 
(3)extending part-day prekindergarten programs to full-day prekindergarten programs. 
(b)Permissible use of fundsA qualified prekindergarten provider that receives a subgrant under this Act may use funds received through the grant to— 
(1)pay for transporting students to and from a prekindergarten program; and 
(2)provide professional development assistance to prekindergarten teachers and teacher aides. 
(c)Program requirementsA qualified prekindergarten provider that receives a subgrant under this Act shall carry out a high quality prekindergarten program by— 
(1)maintaining a maximum class size of 20 children, with at least 1 prekindergarten teacher per classroom; 
(2)ensuring that the ratio of children to prekindergarten teachers and teacher aides shall not exceed 10 to 1; 
(3)utilizing a prekindergarten curriculum that is research- and evidence-based, developmentally appropriate, and designed to support children’s cognitive, social, emotional, and physical development, and approaches to learning; 
(4)providing a program with a minimum of a 6-hour schedule per day; and 
(5)ensuring that prekindergarten teachers meet the requirements of this Act. 
668.Reporting 
(a)Qualified prekindergarten provider reportsEach qualified prekindergarten provider that receives a subgrant from a State under this Act shall submit an annual report, to the designated State agency, that reviews the effectiveness of the prekindergarten program provided. Such annual report shall include— 
(1)data specifying the number and ages of enrolled children, and the family income, race, gender, disability, and native language of such children; 
(2)a description of— 
(A)the curriculum used by the program; 
(B)how the curriculum supports children’s cognitive, social, emotional, and physical development and approaches to learning; and 
(C)how the curriculum is appropriate for children of the culture, language, and ages of the children served; and 
(3)a statement of all sources of funding received by the program, including Federal, State, local, and private funds. 
(b)State reportsEach State that receives a grant under this Act shall submit an annual report to the Secretary detailing the effectiveness of all prekindergarten programs funded under this Act in the State. 
(c)Report to congressThe Secretary shall submit an annual report to Congress that describes the State programs of assistance for prekindergarten programs funded under this Act. 
669.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$5,000,000,000 for fiscal year 2008; 
(2)$6,000,000,000 for fiscal year 2009; 
(3)$7,000,000,000 for fiscal year 2010; 
(4)$8,000,000,000 for fiscal year 2011; and 
(5)$9,000,000,000 for fiscal year 2012.. 
 
